                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Civil No. 2:19-cv-00009
                                                       )       Judge Trauger
OAKLEY PHARMACY, INC., ET AL.,                         )
                                                       )
       Defendants.                                     )

                                             ORDER

       The Motion of Defendants Thomas Weir, Oakley Pharmacy, Inc., and Xpress Pharmacy

to Continue Preliminary Injunction Hearing (Docket No. 29) is GRANTED. Counsel for the

parties have conferred about a convenient date for the rescheduling of the preliminary injunction

hearing. It is hereby ORDERED that the hearing on the plaintiff’s request for a preliminary

injunction is hereby RESET for Wednesday, March 27, 2019 at 9:30 a.m. It is further

ORDERED that, by agreement, the terms of the Temporary Restraining Order entered on

February 7, 2019 (Docket No. 10) are hereby EXTENDED until the court rules on the request for

a preliminary injunction.

       By March 18, 2019, the parties shall file a notice that informs the court and all parties of

the names of live witnesses anticipated to be called to testify at the preliminary injunction

hearing. Parties may also file affidavits by that same date, in support of their positions. Any

briefs in support of positions as to the issuance of a preliminary injunction shall be filed by

March 20, 2019.

       It is so ORDERED.

       ENTER this 21st day of February 2019.


                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
     Case 2:19-cv-00009 Document 37 Filed 02/21/19 Page 1 of 1 PageID #: 211
